UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

GEORGE NEBGEN, PARVIZ GHAHRAMANI,
and THERAHOLDINGS AG (SA Ltd.),
                                                                      OPINION AND ORDER
                               Plaintiffs,
                                                                          18 Civ. 8410 (ER)
               – against –

JEROME J. SCHENTAG, MARY P. McCOURT,
LAWRENCE MIELNICKI, JULIE HUGHES, and
THERASYN SENSORS, INC.,

                               Defendants.


Ramos, D.J.:

       George Nebgen (“Nebgen”), Parviz Ghahramani (“Ghahramani”), and TheraHoldings

AG (SA Ltd.) (“TheraHoldings”) (collectively, “Plaintiffs”) bring this action against Jerome

Schentag (“Schentag”), Mary P. McCourt (“McCourt”), Lawrence Mielnicki (“Mielnicki”), Julie

Hughes (“Hughes”), and TheraSyn Sensors, Inc. (“TheraSyn”) (collectively, “Defendants”),

asserting, inter alia, breach of three agreements that established their joint venture to

commercially exploit patents for a drug delivery technology developed by Defendants. Doc. 1.

In the instant motion, Defendants move to dismiss the Complaint pursuant to Federal Rule of

Civil Procedure 12(b)(3), or in the alternative, to transfer this case to the Western District of New

York pursuant to 28 U.S.C §§ 1404(a), 1406(a). Doc. 46. For the reasons set forth below,

Defendants’ motion to dismiss is GRANTED and Defendant’s motion to transfer venue is

DENIED.

I.     FACTUAL BACKGROUND

       Defendants allege that they developed a drug delivery technology called “cholestosome

technology” in their respective universities located in the Western part of New York state. Doc.
46, 1. Cholestosome technology provides for specialized vesicles, or pills, that can carry a wide

variety of therapeutics, including proteins, peptides, genes, and other molecules that are not

easily absorbed by the stomach. Doc. 1, 4. The main purpose of cholestosome technology is to

allow injectable proteins and peptides, such as insulin, to be delivered orally by getting past the

stomach and into the intestine. Id. McCourt and Mielnicki are science research professionals

and faculty members in the Chemistry Department of Niagara University in Niagara, NY;

Schentag is an Emeritus Professor of Professional Sciences and Pharmacy at the University of

Buffalo in Buffalo, NY; and Hughes is a research technologist at Niagara University. Doc. 1, 7.

Between March 20, 2006 and August 23, 2016, the individual Defendants filed a series of

domestic and foreign patents for cholestosome technology. Id. at 4–6. Schentag and Hughes are

listed as named inventors on some of the patents. Id. During all relevant times, the individual

Defendants lived and worked in Erie and Niagara Counties. Docs. 42–46.

       In 2013, Schentag met Plaintiff Nebgen, who had experience in venture capital

fundraising, at a financing conference in California and asked him to join him in developing and

commercially exploiting the cholestosome technology. Doc. 1, 8. Nebgen agreed and began

working with Schentag to form the venture and secure funding. Id. at 1, 17. Nebgen, a Swiss

resident, owned a Swiss corporation named TheraHoldings, which Plaintiffs allege became the

holding company for the cholestosome technology family of intellectual property. Doc. 42. The

parties agreed that Nebgen would be Chairman of TheraHoldings and Schentag its Chief

Scientific Officer. Doc. 42-4; Doc. 1, 31. Many of the discussions between Schentag and

Nebgen occurred over the phone and by email. Doc. 63, 3. They also attended several in-person

meetings in Manhattan, which is located in the Southern District of New York. Id.

       According to Defendants, Nebgen represented that he had the contacts and ability

                                                 2
necessary to raise significant funds to develop, license, and sell the cholestosome technology and

that he would personally finance the technology’s development and pay for the related legal

expenses. Doc. 64, 2. Nebgen denies that he ever made these representations, however, he

worked with Schentag, and later Ghahramani, to fundraise for the development of the

cholestosome technology. Doc. 1, 16. On October 2, 2013, Nebgen and Schentag met with

Stern Aegis, a venture capital firm Nebgen solicited to fund the cholestosome technology, in

Manhattan. Doc. 61, 4 n.1. Two weeks later, on October 16, 2013, Stern Aegis emailed Nebgen

and Schentag stating that it was “impressed by TheraHoldings’ two principal technologies”:

Oral Insulin and Brake Technology. 1 Id.; Doc. 63-1.

        On November 15, 2013, Schentag, McCourt, and Mielnicki entered into three

contemporaneous written agreements with Nebgen to exploit the patents for cholestosome

technology. Doc. 1, 16. The two main agreements signed by the parties were the “Share

Purchase Agreement” and the “Contribution Agreement” and are governed by Swiss law. Id. at

9, 15. The parties also signed a Shareholders Agreement establishing the corporate structure of

TheraHoldings and the shareholders’ rights. Doc. 42-3.

        Nebgen participated in the agreements through his personal holding corporation, STEP

UP Holding AG (“STEP UP”); Schentag participated through his personal holding company,

TheraSyn. Doc. 1, 8–9. Under the Share Purchase Agreement, STEP UP sold 75% of its shares

in TheraHoldings to Schentag, McCourt, and Mielnicki who agreed they would “continuously

contribute intellectual property assets in kind” to TheraHoldings, which served as the holding


1
  Schentag, Nebgen, and Ghahramani were involved in two separate joint ventures to develop and commercialize
two separate technologies with pharmaceutical companies: cholestosome technology and Brake technology. Doc.
61, 8. The agreements related to Brake technology were disputed in a case before Judge Gregory H. Woods, 17 Civ.
8734, Schentag v. Nebgen et al. (“Judge Woods case”).

                                                       3
company for the intellectual property. Id.; see Doc. 42-1 (listing several cholestosome

technology patents that were initially contributed).

       The Contribution Agreement detailed Defendants’ obligation to contribute intellectual

property related to cholestosome technology on a “recurring basis.” Doc. 42-2. Schentag,

McCourt, and Mielnicki signed and notarized the agreements on November 18, 2013 in a bank

located within the Western District of New York. Doc. 42, 3. Defendants allege that the

cholestosome technology was not to be immediately assigned to TheraHoldings and that there

were conditions in place, like Nebgen following through on his representations to finance the

technology and obtaining permission from Defendants’ respective universities. Doc. 64, 2.

       The agreements contain forum selection and choice-of-law clauses that point to

Switzerland and Swiss law respectively. The Share Purchase Agreement contains the following

forum selection clause:

       Exclusive jurisdiction for all disputes arising out of or in connection with this Share
       Purchase Agreement…shall be subject to the ordinary courts at the registered office
       location of the Company.

Doc. 42-1. The “Company” refers to TheraHoldings, which is registered in Switzerland. Id. at

2. It also contains a choice-of-law clause establishing Swiss law as governing its interpretation.

Doc. 42. The Contribution Agreement does not include a forum selection clause but contains a

Governing Law and Jurisdiction” section that states: “This Agreement shall be governed by and

construed in accordance with the laws of Switzerland.” Doc. 42-2.

       On September 30, 2015, Schentag, McCourt, and Mielnicki sold some of their

TheraHoldings shares to Ghahramani, a New Jersey resident, making him a 5% owner of

TheraHoldings. Doc. 1, 11. Schentag, Nebgen, and Ghahramani allegedly had several meetings

to fundraise for the venture in Manhattan (and some in New Jersey) throughout 2015 during

                                                 4
which Schentag represented that TheraHoldings owned the cholestosome technology. Doc. 61,

8. Allegedly, Plaintiffs have not contributed any money to TheraHoldings or the patent,

research, or development costs of cholestosome technology. Doc. 64, 5. Instead, they focused

their energies on Brake Technology, which according to Defendants was the subject of the Stern

Aegis meeting and the meetings in Manhattan. Id. at 6.

       By early 2017, the relationship between the parties had deteriorated significantly. Id. at

9. Defendants allege that Plaintiffs’ involvement tainted the funding pool for cholestosome

technology as both had negative reputations with potential investors. Id. Defendants claim that

by March of 2017, Plaintiffs ceased all fundraising efforts. Id. Schentag emailed Plaintiffs on

May 31, 2017, to say that Defendants would not assign any of the cholestosome technology

patents to TheraHoldings until it had assets to develop the technology and it committed to pay

the patent costs. Id. at 10. The parties’ disagreement came to a head on October 3, 2017, when

Schentag, writing from the Western District of New York on behalf of McCourt, Mielnicki, and

himself, emailed Nebgen demanding rescission of the 2013 TheraHoldings agreements based on

Nebgen’s alleged failure to raise venture capital for the patents. Doc. 61, 12–13.

       Nebgen and Ghahramani allege that this email was part of a scheme, hatched by

Schentag, McCourt, and Mielnicki between 2015 and 2017, to steal their interest in the

cholestosome technology. Id. at 12. The essence of the scheme was to renege on the

agreements, demand rescission, and misappropriate the cholestosome technology for

Defendants’ benefit. Id. On May 1, 2018, McCourt executed an assignment agreement

(backdated to October 4, 2013) purporting to assign a patent application (“‘831 Patent”) to

TheraSyn, although the same patent had allegedly been assigned to TheraHoldings on November



                                                5
15, 2013. Doc. 46, 26.

       Plaintiffs’ filed the instant action on September 14, 2018 seeking a declaratory judgment

that (1) the 2013 TheraHoldings agreements are valid and in force, (2) are not rescinded, and (3)

that TheraHoldings is the rightful owner of the cholestosome technology previously assigned to

it. Doc. 1. Plaintiffs also seek an injunction directing Defendants to take all necessary steps to

cooperate with the process of applying for and protecting the intellectual property embodying

cholestosome technology. Plaintiffs allege breach of fiduciary duty against Schentag

individually in his capacity as Chief Scientific Officer of TheraHoldings. Finally, Plaintiffs seek

a correction of the named inventors on certain patents and patent applications that include

Schentag and Hughes as named inventors. On March 7, 2019, Defendants moved to dismiss the

Complaint. Doc. 1.

II.    LEGAL STANDARD

        A.     Improper Venue

       “The legal standard for a motion to dismiss for improper venue is the same as a motion to

dismiss for lack of personal jurisdiction.” Casville Invs., Ltd. v. Kates, 12 Civ. 6968 (RA), 2013

WL 3465816, at *3 (S.D.N.Y. July 8, 2013) (citing Gulf Ins. Co. v. Glasbrenner, 417 F.3d 353,

355 (2d Cir. 2005)). “When a defendant challenges either the jurisdiction or venue of the court,

the plaintiff bears the burden of showing that both are proper.” Id. (citing DiStefano v. Carozzi

N. Am., Inc., 286 F.3d 81, 84 (2d Cir. 2001); Savoy Senior Hous. Corp. v. TRBC Ministries, 401

B.R. 589, 596 (S.D.N.Y. 2009)). To meet this burden, the plaintiff must plead facts sufficient for

prima facie showing of jurisdiction or venue. Glasbrenner, 417 F.3d at 355 (citing CutCo Indus.




                                                 6
v. Naughton, 806 F.2d 361, 364–65 (2d Cir. 1986)). 2 Venue is proper in the chosen forum if:

(1) at least one defendant resides in the district and all the defendants reside in the same state in

which the district is located; (2) a “substantial part” of the events giving rise to the claim

occurred in the district; or (3) the defendant is subject to personal jurisdiction in the district and

“there is no district in which an action may otherwise be brought.” 28 U.S.C. § 1391(b).

          B.      Venue Transfer

          Both § 1404(a) and § 1406(a) allow a case to be transferred to another federal district in

which the action might have been brought. See 28 U.S.C §§ 1404(a), 1406(a). To effectuate a

transfer, a determination must be made that the receiving court must be a proper venue and must

possess personal jurisdiction over the defendants. See Carlton Int’l, PLC. v. American Concord

Techage, Inc., 94 Civ. 3750(JFK), 1995 WL 450274, at *4 (S.D.N.Y. July 31, 1995) (holding

that § 1404(a) does not permit transfer to a district with which the defendant has no contact)

(citing Foster-Milburn Co. v. Knight, 181 F.2d 949, 952 (2d Cir. 1950)); see also Gibbons v.

Fronton, 661 F. Supp. 2d 429, 434 (S.D.N.Y. 2009) (holding that § 1406(a) only permits transfer

to a forum in which venue is proper and the defendants are subject to personal jurisdiction)

(citing Volkswagen De Mexico, S.A. v. Germanischer Lloyd, 768 F. Supp. 1023, 1029 (S.D.N.Y.

1991)).

          Section 1404(a) allows a court to transfer a civil action to the more convenient district

court if the action presents issues and requires witnesses that make one district more convenient

than another. Wyler-Wittenberg v. MetLife Home Loans, Inc., 899 F. Supp. 2d 235, 248



2
  This is the standard when the court addresses jurisdiction or venue based solely on pleadings and affidavits. At an
evidentiary hearing or trial, “the plaintiff must demonstrate [venue or jurisdiction] by a preponderance of the
evidence.” Gulf Ins. Co. v. Glasbrenner, 417 F.3d 353, 355 (2d Cir. 2005) (citing CutCo Indus. v. Naughton, 806
F.2d 361, 364–65 (2d Cir. 1986)).
                                                         7
(E.D.N.Y. 2012) (citing Van Dusen v. Barrack, 376 U.S. 612, 622 (1964)). Section 1404(a) is

only available when the court initiating the transfer is the proper venue and has personal

jurisdiction over the defendant. Kelly-Brown v. Winfrey, 11 Civ. 07875(PAC), 2013 WL

6574918, at *1 (S.D.N.Y. Dec. 12, 2013) (citing Lafferty v. St. Riel, 495 F.3d 72, 76–77 (3d Cir.

2007)).

          When the district court initiating the transfer is not the proper venue of the action, § 1406

governs, and a court “shall dismiss, or if it be in the interest of justice, transfer such case to any

district or division in which it could have been brought.” 28 U.S.C. § 1406(a). “Whether

dismissal or transfer is appropriate lies within the sound discretion of the district court.”

Minnette v. Time Warner, 997 F.2d 1023, 1026 (2d Cir. 1993). The purpose of § 1406(a) is to

“avoid[] the injustice which had often resulted to plaintiffs from dismissal of their actions merely

because they had made an erroneous guess with regard to the existence of some elusive fact of

the kind upon which venue provisions often turn.” Spar, Inc. v. Info. Res., Inc., 956 F.2d 392,

394 (2d Cir. 1992) (quotations omitted).

III.      DISCUSSION

          A.     Motion to Dismiss for Improper Venue

                 1. First and Second Cause of Action

          The first two causes of action in the Complaint are based on the Share Purchase

Agreement and the Contribution Agreement. While the second claim references the shares

Ghahramani purchased in September 2015, it arises out of the same events surrounding the

execution of the 2013 TheraHoldings agreements. Doc. 1, 30. Accordingly, the Court will focus

its inquiry on those events. Doc. 73, 3.

          In both counts, Plaintiffs ask the Court to issue a declaratory judgment stating that the

                                                    8
2013 TheraHoldings agreements are valid and in force, that they were not rescinded, and that

TheraHoldings is the rightful owner of the cholestosome technology patents. Doc. 1, 28–29. In

order to determine the validity of these allegations, the Court needs to analyze the circumstances

surrounding negotiation and execution of the contracts at issue. “In the context

of contract disputes, relevant factors [for determining venue] include (1) the locations where

the contract was negotiated, (2) where the work was to be performed, and (3) where

the contract was allegedly breached.” Everlast World's Boxing Headquarters Corp. v. Ringside,

Inc., 928 F. Supp. 2d 735, 742 (S.D.N.Y. 2013) (citations omitted) (numerals added).

                   a. Location of Contract Negotiations

       Nebgen alleges that he negotiated the terms of the 2013 TheraHoldings agreements with

Schentag (who also represented McCourt and Mielnicki) in the Southern District of New York

through several in-person meetings to discuss the terms of the agreement and meet with potential

investors. Doc. 63, 3. He further asserts that many of the discussions occurred over the phone

and that he and Schentag frequently communicated by email. Nebgen does not state where the

he was located during these telephone and email communications. Id. Defendants state they

were located in Erie County in the Western District of New York when they exchanged drafts of

the agreements. Doc. 42, 2–3.

       Nebgen points the Court to a single meeting that occurred in this District prior to signing

the 2013 TheraHoldings agreements: October 2, 2013, when he and Schentag met a potential

investor, the venture capital firm Stern Aegis, at their offices in Manhattan. Id. Nebgen alleges

that he and Schentag also discussed the terms of the venture during this meeting. Id. However,

he does not allege that a significant event or omission material to his claims occurred during this

October 2013 trip to Manhattan. Gulf Ins. Co. v. Glasbrenner, 417 F.3d 353, 357 (2d Cir. 2005)

                                                 9
(“[F]or venue to be proper, significant events or omissions material to the plaintiff’s claims must

have occurred in the district in question….”). The other meetings Nebgen specifically references

all occurred after 2013 and thus do not address the question of where the 2013 TheraHoldings

agreements were negotiated. Id. at 4–5. Accordingly, Plaintiff has not sufficiently plead that the

2013 agreements were negotiated in this District.

                   b. Location of Contract Performance

       Next, the 2013 TheraHoldings agreements do not specify where the work was to be

performed. However, Plaintiffs claim that under the agreements, Defendants agreed to

contribute their interests in the cholestosome patents to TheraHoldings on an ongoing basis.

Doc. 1, 9–10. Defendants argue that any claims TheraHoldings may have had to the intellectual

property which existed in November 2013 were waived and discharged by Nebgen’s material

breach. Doc. 1, 14. And that, in any event, their contribution of the intellectual property would

have occurred in the Western District of New York, where they live and work, where they

developed the technology, and where they executed the patent applications. Doc. 73, 2–3.

       Defendants further argue they only entered into the 2013 TheraHoldings agreements

based on Nebgen’s representations, which turned out to be false, that he would obtain venture

capital, license and sell the cholestosome patents, and finance the development of U.S. and

foreign legal patent expenses. Id. at 13. However, Nebgen explicitly denies that the agreements

required him to secure funding. Id. at 16. Nebgen claims that under the agreements he provided

no further representations other than those explicitly listed in the Contribution Agreement. Id. at

15. The Contribution Agreement represents that TheraHoldings was to acquire the patent rights

without recourse and that TheraHoldings assessed the value of the intellectual property rights

and found they may represent a valuable asset. Doc. 42-2. Accordingly, the agreements do not

                                                10
indicate performance was required in the Southern District of New York.

                   c. Location of Alleged Contract Breach

       Lastly, Plaintiffs allege that Defendants’ request for rescission and statements that

TheraHoldings does not own the intellectual property is a breach of the 2013 TheraHoldings

agreements. The alleged breach of contract occurred on October 3, 2017, when Schentag

demanded rescission of the 2013 TheraHoldings agreements and stated that the intellectual

property related to cholestosome technology does not belong to TheraHoldings. Doc. 1, 13–14.

Schentag claims that he sent this email from his computer in the Western District of New York.

Doc. 42, 4. Plaintiffs further claim that between 2015 and 2017 “Schentag hatched a scheme to

steal Plaintiffs’ interest in the cholestosome technology” and that McCourt and Mielnicki joined

him in that scheme. Id. at 12. Plaintiffs do not provide the Court with details of where this

alleged scheme occurred, but presumably such a scheme would have been “hatched” in the

Western District of New York, where Schentag, McCourt, and Mielnicki live.

       In sum, because Plaintiffs have not established the agreements were negotiated, were to

be performed, or were breached in the Southern District of New York, this District is not a

proper venue for Plaintiffs’ contract claims.

               2. Third Cause of Action

       Similarly, venue is improper in the Southern District of New York for the breach of

fiduciary duty claim. Nebgen accuses Schentag of breaching his fiduciary duty as Chief

Scientific Officer of TheraHoldings by claiming that the cholestosome technology and related

patents do not belong to it. Doc. 40, 5. Schentag allegedly also acted against the interests of

TheraHoldings by inducing McCourt to assign the ‘831 patent application family to TheraSyn

(Schentag’s holding company) even though that patent was already assigned to TheraHoldings.

                                                11
Doc. 1, 32. However, there is no evidence that these alleged breaches occurred in the Southern

District of New York. Schentag sent the October 3, 2017 email disclaiming TheraHoldings’

ownership of the patents from the Western District of New York. Doc. 40, 3, and McCourt

executed the assignment of the ‘831 patent in the Western District of New York. Doc. 43, 1.

       Plaintiffs argue that the fiduciary duty arose from the joint venture formed in Manhattan.

Doc. 61, 12. However, the § 1404(a) standard requires that a significant event or omission

giving rise to the breach of fiduciary claim occurred in this District. As discussed above supra

Part A(1), Plaintiffs have not sufficiently plead that the alleged negotiations, performance, or

breach of the agreements took place in this District. Additionally, Schentag executed the

agreements in the Western District of New York. Doc. 42, 3. Accordingly, Plaintiffs have not

demonstrated that the breach of fiduciary duty claim arose in this District.

               3. Fourth Cause of Action

       Lastly, the Southern District of New York is an improper venue for the fourth cause of

action, which challenges the inclusion of Schentag and Hughes as named inventors on certain

cholestosome technology patents. In support of this claim, Plaintiffs merely assert that it arises

from the patent rights assigned to TheraHoldings by the contracts negotiated in Manhattan. Doc.

61, 12. The sole factual allegation is that Schentag and Hughes “contributed nothing to any of

the inventions comprising the cholestosome technology that would qualify them as inventors

within the meaning of 35 U.S.C. § 100.” Doc. 73, 4. Yet the cholestosome technology was

invented and developed in the Western District of New York and Plaintiffs have not

demonstrated that the 2013 TheraHoldings agreements had material connections with the

Southern District of New York. Doc. 40, 6.

       In sum, Plaintiffs have not met their burden of making a prima facie showing of venue in

                                                 12
this District. Defendants’ motion to dismiss for improper venue is GRANTED.

       B.      Forum Selection Clause

       Additionally, even if the action could have been brought here, it must be dismissed

because the forum selection clause in the Share Purchase Agreement requires that it be brought

in Switzerland. Forum selection clauses can be either permissive or mandatory. “Contracting

parties may intend to agree on a potential situs for suit.... A so-called permissive forum clause

only confers jurisdiction in the designated forum, but does not deny plaintiff his choice of forum,

if jurisdiction there is otherwise appropriate.” Phillips v. Audio Active Ltd., 494 F.3d 378, 386

(2d Cir. 2007). “[A]n agreement conferring jurisdiction in one forum will not be interpreted as

excluding jurisdiction elsewhere unless it contains specific language of exclusion….” John

Boutari & Son, Wines & Spirits, S.A. v. Attiki Importers & Distributors Inc., 22 F.3d 51, 53 (2d

Cir. 1994).

       Courts interpret mandatory forum selection clauses as meaning that “contracting parties

[agreed] in advance on a forum where any and all of their disputes must be brought….” Id.

(emphasis added). A mandatory forum clause is given a presumption of enforceability. See M/S

Bremen v. Zapata Off-Shore Co., 407 U.S. 1, 20 (1972) (finding forum clause language in

contract was “mandatory and all-encompassing” when it used the word “must”). Federal law

governs the enforceability of a forum selection clause, based on the following four-part analysis:

(1) “whether the clause was communicated to the party resisting enforcement”; (2) whether the

clause is “mandatory or permissive, i.e., …whether the parties are required to bring any dispute

to the designated forum or simply permitted to do to”; (3) “whether the claims and parties

involved in the suit are subject to the forum selection clause”; and (4) if these three conditions

are met, then the resisting party can rebut the presumption of enforceability by making a strong

                                                 13
showing that enforcement would be unreasonable or unjust, or that the clause was invalid for

fraud or overreaching. Id. at 15; accord Fifth & Fifty-Fifth Residence Club Ass’n v. Vistana

Signature Experiences, Inc., 2018 U.S. Dist. LEXIS 169590, at *20 (S.D.N.Y. Sept. 28, 2018).

       However, the question of what law should govern the interpretation of a forum selection

clause when the contract also contains a choice of law clause is complex. The Second Circuit

has held that “where a contract contains both a valid choice-of-law clause and a forum selection

clause, the substantive law identified in the choice-of-law clause governs the interpretation of

the forum selection clause, while federal law governs the enforceability of the forum selection

clause.” Martinez v. Bloomberg LP, 740 F.3d 211, 214 (2d Cir. 2014). Questions 1 and 4 of the

M/S Bremen framework go to enforceability and are resolved under federal law, while questions

2 and 3, go to interpretation, and are generally resolved under the law designated in the parties’

agreement. Ujvari v. 1stdibs.com, Inc., No. 16 CIV. 2216(PGG), 2017 WL 4082309, at *7

(S.D.N.Y. Sept. 13, 2017).

       There are instances where courts may cite federal law when interpreting a forum

selection clause in a contract that also contains a choice of law clause. Id. For example, when

the agreement contains a choice-of-law provision applying another nation’s law, but the parties

nonetheless cite to federal law when addressing interpretive questions 1 and 2 referenced above.

Id. Accordingly, parties may choose to not rely on any distinctive features of the selected law

and instead apply general contract law principles and federal precedent to discern the scope and

meaning of the forum selection clause. Id.; see also Phillips, 494 F.3d at 386 (same); Arial

Techs., LLC v. Aerophile S.A., No. 14 Civ. 4435(LAP), 2015 WL 1501115, at *3 (S.D.N.Y. Mar.

31, 2015) (“[A] court need not apply foreign law to interpret a forum selection clause unless the

parties do so….”).

                                                14
        Defendants argue that this Court should apply federal law to interpret the meaning and

scope of the forum selection clause because Plaintiffs cited no law regarding its interpretation.

Doc. 73, 8 (citing Arial Techs., 2015 U.S. Dist. LEXIS 43237, at *9 (applying federal law where

defendants only relied on federal law and plaintiff relied on no law). The parties do not rely on

any distinctive features of Swiss law, in other words, they do not cite to or reference any decision

or principle of Swiss law and instead rely on federal law. Prod. Res. Grp., L.L.C. v. Martin

Prof’l, A/S, No. 08–CV–6333(KMK), 2012 WL 5426459, at *6 (S.D.N.Y. Sept. 27, 2012).

        When Defendants did mention Swiss law, it was to point out that similar to the United

States, Switzerland interprets forum selection clauses broadly and would construe the forum

selection clause at issue here as encompassing all claims in the Complaint. Doc. 73, 8–9; see

Prod. Res. Grp., 2012 WL 5426459, at *6 (stating parties did not rely on distinctive features of

foreign law when their only reference to it was for the single proposition that the foreign forum

would accept jurisdiction over an action involving United States federal law); see also Amto,

LLC v. Bedford Asset Mgmt., LLC, 168 F. Supp. 3d 556, 565 n.9 (S.D.N.Y. 2016) (finding where

foreign law citations merely serve to illustrate consistency with federal law, courts will apply

federal law). Accordingly, the Court will apply federal precedent to both the enforcement and

interpretation of the forum selection clause at issue.

             1. Share Purchase Agreement 3

                      a. Mandatory Forum Selection Clause

        Defendants argue that the Share Purchase Agreement requires Plaintiffs to bring this

action in Switzerland. Doc. 40, 9. The Share Purchase Agreement contains both a forum


3
 The Shareholders Agreement also contains a forum selection clause that confers “exclusive jurisdiction” in
Switzerland for “[a]ll disputes arising out of or in connection with this Agreement.” Doc. 42-3.

                                                       15
selection clause and a choice-of-law clause. Doc. 42-1. The forum selection clause states that

“[e]xclusive jurisdiction for all disputes arising out of or in connection with this Share Purchase

Agreement…shall be subject to the ordinary courts at the registered office location of

[TheraHoldings].” Id. The choice-of-law clause states that the agreement “is governed by and

construed in accordance with substantive Swiss law.” Id.

       The parties do not dispute that the forum selection clause was reasonably communicated

to Nebgen when he signed the Share Purchase Agreement. Fifth & Fifty-Fifth, 2018 U.S. Dist.

LEXIS 169590, at *20 (finding that courts in this Circuit assume forum selection clauses stated

in clear and unambiguous language were reasonably communicated to plaintiff). Nor do they

dispute that the “exclusive jurisdiction” language in the clause render it mandatory. “[A]n

agreement conferring jurisdiction in one forum will not be interpreted as excluding jurisdiction

elsewhere unless it contains specific language of exclusion....” John Boutari & Son, Wines &

Spirits, S.A. v. Attiki Importers & Distributors Inc., 22 F.3d 51, 53 (2d Cir. 1994). Accordingly,

the language of the forum selection clause is mandatory and enforceable.

                   b. Whether the Claims and Parties are Subject to the Clause

       Plaintiffs contend that there is no dispute arising out of the Share Purchase Agreement

because neither party contests their ownership interests in TheraHoldings’ shares, but rather in

TheraHoldings’ right to the cholestosome technology intellectual property as set forth in the

Contribution Agreement. Doc. 61, 5. They further argue Defendants have not shown Swiss law

would still apply the forum selection clause when no claims arise out of the Share Purchase

Agreement. Id. However, as the Court noted above, federal law applies here.

       Furthermore, the applicability of a forum selection clause is governed by objective

consideration of the language of the clause. Armco Inc. v. N. Atl. Ins. Co., 68 F. Supp. 2d 330,

                                                 16
338 (S.D.N.Y. 1999). Courts have identified at least two categories of terms describing the

scope of a forum selection clause: (1) a narrower category that includes terms such as “arise out

of,” “arise from,” or “arising under,” and (2) a broader category that includes terms such as

“in connection with,” “relating to,” or “associated with.” Prod. Res. Grp., L.L.C. v. Martin

Prof'l, A/S, 907 F. Supp. 2d 401, 412 (S.D.N.Y. 2012) (citing Phillips, 494 F.3d at 389). Here,

the forum selection clause in the Share Purchase Agreement includes both categories as it states

that “[e]xclusive jurisdiction for all disputes arising out of or in connection with this Share

Purchase Agreement” shall be subject to the ordinary courts of Switzerland (where

TheraHoldings is registered). Doc. 74-1 (emphasis added).

       The factual record shows the claims arise out of and in connection with the Share

Purchase Agreement. In the October 3, 2017 rescission email, Schentag explicitly stated that

Defendants only entered into the agreements because of Nebgen’s representations about his

ability to obtain venture capital. Doc. 1, 12–13; see Armco, Inc., 68 F. Supp. 2d at 338 (holding

claims can arise out of or in connection to contract where plaintiffs sue for breach of contract,

allege lack of performance required by contract, or dispute either party’s obligation under

contract). Furthermore, Plaintiffs bought and sold TheraHoldings’ shares in exchange for

Defendants’ contribution of intellectual property for the cholestosome technology, a transaction

which is embodied in both the Share Purchase Agreement and the Contribution Agreement.

Doc. 1, 9, 11.

       Plaintiffs also allege that the fiduciary duty underlying the third cause of action arises

from the joint venture, and that the claim to correct the names of the patent inventors at issue in

the fourth cause of action, arises from the patent rights assigned to TheraHoldings by the

contracts negotiated here. Doc. 61, 12; see Armco Inc., 68 F. Supp. 2d at 338 (finding broad

                                                 17
language in forum selection clause encompassed claims asserted in complaint that grow out of

contractual relationship or if “the gist” of claims is breach of contractual relationship); Kasper

Glob. Collection & Brokers, Inc. v. Glob. Cabinets & Furniture Mfrs. Inc., 952 F. Supp. 2d 542,

563 (S.D.N.Y. 2013) (finding where party resisting enforcement of forum selection clause relied

on contract relationship to bring claims, those claims arise “in connection with” contract).

Accordingly, Plaintiffs’ claims arise out of both the Share Purchase Agreement and the

Contribution Agreement and are subject to the foreign selection clause.

                   c. Whether Resisting Parties Have Sufficiently Rebutted Enforcement

       Finally, Plaintiffs have not made any showing that bringing the action in Switzerland

would be unreasonable or unjust, or that the clause is invalid for fraud or overreaching. Fifth &

Fifty-Fifth, 2018 U.S. Dist. LEXIS 169590, at *20. Dismissal is warranted if the non-moving

party shows that (1) the forum selection clause was the result of fraud or overreaching, (2) the

law to be applied in the selected forum is fundamentally unfair, (3) enforcement would

contravene a strong public policy of the forum state, or (4) trial in the selected forum would be

so difficult and inconvenient that plaintiffs will effectively be deprived their day in court.

Phillips, 494 F.3d at 392. “There is a strong presumption in favor of the validity of international

forum selection clauses and the party objecting to such a clause ‘bears a heavy burden.’” Albany

Ins. Co. v. Banco Mexicano, S.A., 182 F.3d 898 (2d Cir. 1999) (internal citations omitted).

       Plaintiffs have not plead facts that meet that heavy burden. The fact that Nebgen freely

negotiated the contracts weakens Plaintiffs’ position. M/S Bremen, 407 U.S. at 12–13 (finding

“freely negotiated private international agreement, unaffected by fraud, undue influence, or

overweening bargaining power” should be given full effect). In sum, Plaintiffs have not shown

how they satisfy any of the four ways to rebut the presumption of enforceability.

                                                  18
           2. Contribution Agreement

       Next, Plaintiffs argue the lack of a forum selection clause in the Contribution Agreement

means they do not need to litigate TheraHoldings’ ownership of the cholestosome technology, or

the claims arising from it, in Switzerland. Doc. 61, 5. Defendants respond that the Contribution

Agreement cross-references the Share Purchase Agreement, which was signed on the same day,

and that it was an oversight to not include the forum selection clause. Doc. 40, 9. Id.

Specifically, the Contribution Agreement states that “[a]s agreed in the share purchase agreement

of November 15, 2013 between STEP UP Holding AG and Contributors, no additional shares are

issued” and Defendants make the same contribution in kind of intellectual property referenced in

the Share Purchase Agreement. Docs. 42-1, 42-2.

       The Court agrees with Defendants that a collective review of the 2013 TheraHoldings

agreements reveal that the parties intended to resolve their disputes in Switzerland. Doc. 73, 7.

Both the Share Purchase Agreement and the Shareholders’ Agreement have mandatory forum

selection clauses selecting Switzerland as the situs for dispute resolution and all three agreements

have choice-of-law clauses that indicate Swiss law governs their interpretation. Doc. 42. “When

interpreting contracts, it is accepted that separate agreements executed contemporaneously and

that are part of a single transaction are to be read together.” Prod. Res. Grp., L.L.C., 907 F.

Supp. 2d at 413 (collecting cases); see also Quebecor World (USA), Inc. v. Harsha Assocs.,

L.L.C., 455 F. Supp. 2d 236, 239 (W.D.N.Y. 2006) (collecting Second Circuit cases holding

where two or more written agreements between same parties concerning same subject were

contemporaneously executed, forum selection clause in one can be applied to others).

Accordingly, the 2013 TheraHoldings agreements provide for Swiss law to govern and for

disputes to be resolved in Switzerland.

                                                 19
       This Court does not have jurisdiction to transfer the action to Switzerland. See Atl.

Marine Const. Co. v. U.S. Dist. Court for W. Dist. of Texas, 571 U.S. 49, 134 S. Ct. 568, 574,

187 L. Ed. 2d 487 (2013) (holding appropriate way to enforce forum selection clause pointing to

state or foreign forum is through forum non conveniens). Here, the forum selection clause

provides for exclusive jurisdiction in Switzerland and does not permit venue in a federal forum,

therefore, the Court must dismiss the case. See Fiorenza v. U.S. Steel Int’l, Ltd., 311 F. Supp.

117, 120 (S.D.N.Y. 1969) (finding federal district courts have ability to dismiss, rather than

transfer, an action for forum non conveniens when alternative forum is state court or court in

foreign jurisdiction). Because the Court resolves this matter on the basis of the forum selection

clauses, it need not reach the forum non conveniens doctrine or Defendants’ request for transfer

to the Western District of New York. Magi XXI, Inc. v. Stato della Citta del Vaticano, 714 F.3d

714, 719 n.4 (2d Cir. 2013). Accordingly, Plaintiffs’ claims are dismissed in their entirety.

IV.    CONCLUSION

       For the reasons set forth above, Defendants’ motion to dismiss is GRANTED and

Defendants’ motion to transfer venue is DENIED. The Clerk of Court is respectfully directed to

terminate the motion, Doc. 40, and close the case.

       It is SO ORDERED.

Dated: March 31, 2020
       New York, New York
                                                                 _______________________
                                                                  Edgardo Ramos, U.S.D.J.




                                                20
